TDCJ offender D_etails 395 15{§\’+ 1 02 Page 1 sz

l

TDCJ Home m New Offender Search

   

1 is TEXA,SF ql%;_,l?.¢larmewms `QR[M¢NAL;_.,Iusrr,l;cE

 

Offender lnformation Detai|s

 

l seem.l@;S¢ér..h;;'@ss_ ;;_::;l

 

le Number: 06229127 `
TDCJ _Nurnber: { 01999754
Name: " SANDERS,SHAWN L
Race: B

Gender: l\l|

DOB: ‘ 1980-09-12
Maximum Sentence Date: 2018-08-14
Current Faci|ity: » GARZA WEST
Projected Release Date: 2017-04-14
Parole Eligibnity Date: 2015-01-29
Offender Visitation E|igib|e: N_Q

The offender is temporarily ineligible for visitation P/ease call the offender unit for any
additional information ' ` o

The visitation information is updated once daily during weekdays and multiple times per day
on visitation days.

SPECIAL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Release Date: Offender is not scheduled for release at this time.
Schedu|ed Release Type: Wi|| be determined When release date is scheduled

Schedu|ed Release Location: Wi|| be determined When release date is scheduled

 

 

l:?i;Pé:r.\e)Révl¢w,lnforwalifo§lé;i.z:

 

Offense History:

Offense Sentence Sentence (YY-Ml\ll-
Date Offense Date County Case No. DD)

 

 

 

 

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06229127 7/6/2015